UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: 811-04547 Exact name of registrant as specified in charter: Voyageur Mutual Funds III Address of principal executive offices: 2005 Market Street Philadelphia, PA 19103 Name and address of agent for service: David F. Connor, Esq. 2005 Market Street Philadelphia, PA 19103 Registrant’s telephone number, including area code: (800) 523-1918 Date of fiscal year end: April 30 Date of reporting period: July 31, 2011 Item 1. Schedule of Investments. Schedule of Investments (Unaudited) Delaware Large Cap Core Fund July 31, 2011 Number of Shares Value Common Stock – 97.93% Basic Materials – 5.05% Agrium $ Celanese Series A Cliffs Natural Resources Eastman Chemical †Owens-Illinois Business Services – 0.82% Towers Watson Class A Capital Goods – 9.59% Caterpillar Cummins Deere Fluor Honeywell International Lockheed Martin United Technologies Communication Services – 3.12% AT&T Vodafone Group ADR Consumer Discretionary – 4.38% Kohl's Macy's Nordstrom Target Consumer Staples – 8.61% CVS Caremark General Mills Jarden Kimberly-Clark Procter & Gamble Starbucks Credit Cyclicals – 0.99% †Ford Motor Energy – 13.12% Apache Baker Hughes Chevron Exxon Mobil National Oilwell Varco †Newfield Exploration Noble Occidental Petroleum Schlumberger Financials – 11.89% AFLAC Bank of New York Mellon BlackRock 60 Capital One Financial Goldman Sachs Group †IntercontinentalExchange JPMorgan Chase Prudential Financial Wells Fargo Healthcare – 11.89% †Amgen †Celgene †Express Scripts Class A †Gilead Sciences Merck Pfizer UnitedHealth Group Media – 3.17% Comcast Special Class A Viacom Class B Technology – 22.23% Accenture Class A †Apple †Check Point Software Technologies Cisco Systems †Cognizant Technology Solutions Class A †EMC Expedia †Google Class A 80 Intel Microsoft †NetApp †ON Semiconductor Oracle QUALCOMM †Yahoo Transportation – 3.07% Norfolk Southern Union Pacific Total Common Stock (cost $1,551,213) Principal Amount Short-Term Investments – 2.13% ≠Discount Notes – 0.81% Federal Home Loan Bank 0.006% 8/3/11 $ 0.01% 8/11/11 0.015% 9/1/11 0.02% 9/20/11 0.04% 11/2/11 0.05% 8/6/11 Freddie Mac 0.05% 11/2/11 Repurchase Agreement – 0.16% BNP Paribas 0.14%, dated 7/29/11, to be repurchased on 8/1/11, repurchase price $3,059 (collateralized by U.S. government obligations 3.875% 4/15/29; market value $3,120) ≠U.S. Treasury Obligations – 1.16% U.S. Treasury Bills 0.002% 8/11/11 0.037% 8/4/11 Total Short-Term Investments (cost $39,759) Total Value of Securities – 100.06% (cost $1,590,972) Other Liabilities Net of Receivables and Other Assets – (0.06%) ) Net Assets Applicable to 219,458 Shares Outstanding – 100.00% $ †Non income producing security. ≠The rate shown is the effective yield at the time of purchase. ADR – American Depositary Receipt Notes 1. Significant Accounting Policies The following accounting policies are in accordance with U.S. generally accepted accounting principles (U.S. GAAP) and are consistently followed by Voyageur Mutual Funds III – Delaware Large Cap Core Fund (Fund). This report covers the period of time since the Fund’s last fiscal year end. Security Valuation – Equity securities, except those traded on the Nasdaq Stock Market, Inc. (Nasdaq), are valued at the last quoted sales price as of the time of the regular close of the New York Stock Exchange (NYSE) on the valuation date. Securities traded on the Nasdaq are valued in accordance with the Nasdaq Official Closing Price, which may not be the last sales price. If on a particular day an equity security does not trade, then the mean between the bid and ask prices will be used. Short-term debt securities are valued at market value. U.S. government and agency securities are valued at the mean between the bid and asked prices. Generally, other securities and assets for which market quotations are not readily available are valued at fair value as determined in good faith under the direction of the Fund’s Board of Trustees (Board). In determining whether market quotations are readily available or fair valuation will be used, various factors will be taken into consideration, such as market closures or suspension of trading in a security. The Fund may use fair value pricing more frequently for securities traded primarily in non-U.S. markets because, among other things, most foreign markets close well before the Fund values its securities, generally as of 4:00 p.m. Eastern time. The earlier close of these foreign markets gives rise to the possibility that significant events, including broad market moves, government actions or pronouncements, aftermarket trading, or news events may have occurred in the interim. To account for this, the Fund may frequently value foreign securities using fair value prices based on third-party vendor modeling tools (international fair value pricing). Federal Income Taxes – No provision for federal income taxes has been made as the Fund intends to continue to qualify for federal income tax purposes as a regulated investment company under Subchapter M of the Internal Revenue Code of 1986, as amended, and make the requisite distributions to shareholders. The Fund evaluates tax positions taken or expected to be taken in the course of preparing the Fund's tax returns to determine whether the tax positions are "more-likely-than-not" of being sustained by the applicable tax authority. Tax positions not deemed to meet the more-likely-than-not threshold are recorded as a tax benefit or expense in the current year. Management has analyzed the Fund’s tax positions taken on federal income tax returns for all open tax years (April 30, 2008 – April 30, 2011), and has concluded that no provision for federal income tax is required in the Fund’s financial statements. Class Accounting – Investment income, common expenses and realized and unrealized gain (loss) on investments are allocated to the various classes of the Fund on the basis of daily net assets of each class. Distribution expenses relating to a specific class are charged directly to that class. Repurchase Agreements – The Fund may purchase certain U.S. government securities subject to the counterparty's agreement to repurchase them at an agreed upon date and price. The counterparty will be required on a daily basis to maintain the value of the collateral subject to the agreement at not less than the repurchase price (including accrued interest). The agreements are conditioned upon the collateral being deposited under the Federal Reserve book-entry system with the Fund's custodian or a third party sub-custodian. In the event of default or bankruptcy by the other party to the agreement, retention of the collateral may be subject to legal proceedings. All open repurchase agreements were entered into on July 29, 2011. Use of Estimates – The preparation of financial statements in conformity with U.S. GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates and the differences could be material. Other – Expenses directly attributable to the Fund are charged directly to the Fund. Other expenses common to various funds within the Delaware Investments® Family of Funds are generally allocated amongst such funds on the basis of average net assets. Management fees and some other expenses are paid monthly. Security transactions are recorded on the date the securities are purchased or sold (trade date) for financial reporting purposes. Costs used in calculating realized gains and losses on the sale of investment securities are those of the specific securities sold. Dividend income is recorded on the ex-dividend date and interest income is recorded on the accrual basis. The Fund declares and pays dividends from net investment income and distributions from net realized gain on investments, if any, annually. The Fund may distribute income dividends and capital gains more frequently, if necessary for tax purposes. Dividends and distributions, if any, are recorded on the ex-dividend date. 2. Investments At July 31, 2011, the cost of investments for federal income tax purposes has been estimated since final tax characteristics cannot be determined until fiscal year end. At July 31, 2011, the cost of investments and unrealized appreciation (depreciation) for the Fund were as follows: Cost of investments $ Aggregate unrealized appreciation $ Aggregate unrealized depreciation ) Net unrealized appreciation $ For federal income tax purposes, at April 30, 2011, capital loss carryforwards of $402,195 may be carried forward and applied against future capital gains. Capital loss carryforwards will expire as follows: $100,792 expires in 2017 and $301,403 expires in 2018. On December 22, 2010, the Regulated Investment Company Modernization Act of 2010 (the “Act”) was enacted, which changed various technical rules governing the tax treatment of regulated investment companies. The changes are generally effective for taxable years beginning after the date of enactment. Under the Act, the Fund will be permitted to carry forward capital losses incurred in taxable years beginning after the date of enactment for an unlimited period. However, any losses incurred during those future taxable years will be required to be utilized prior to the losses incurred in pre-enactment taxable years, which carry an expiration date. As a result of this ordering rule, pre-enactment capital loss carryforwards may be more likely to expire unused. Additionally, post-enactment capital loss carryforwards will retain their character as either short-term or long-term capital losses rather than being considered all short-term as permitted under previous regulation. U.S. GAAP defines fair value as the price that the Fund would receive to sell an asset or pay to transfer a liability in an orderly transaction between market participants at the measurement date under current market conditions. A three level hierarchy for fair value measurements has been established based upon the transparency of inputs to the valuation of an asset or liability. Inputs may be observable or unobservable and refer broadly to the assumptions that market participants would use in pricing the asset or liability. Observable inputs reflect the assumptions market participants would use in pricing the asset or liability based on market data obtained from sources independent of the reporting entity. Unobservable inputs reflect the reporting entity's own assumptions about the assumptions that market participants would use in pricing the asset or liability developed based on the best information available under the circumstances. The Fund’s investment in its entirety is assigned a level based upon the observability of the inputs which are significant to the overall valuation. The three level hierarchy of inputs is summarized below. Level 1 - inputs are quoted prices in active markets for identical investments (e.g., equity securities, open-end investment companies, futures contracts, options contracts) Level 2 - other observable inputs (including, but not limited to: quoted prices for similar assets or liabilities in markets that are active, quoted prices for identical or similar assets or liabilities in markets that are not active, inputs other than quoted prices that are observable for the assets or liabilities (such as interest rates, yield curves, volatilities, prepayment speeds, loss severities, credit risks and default rates) or other market-corroborated inputs) (e.g., debt securities, government securities, swap contracts, foreign currency exchange contracts, foreign securities utilizing international fair value pricing)
